By the Court.
The contract of Henry Sanderson with Taft & Gleason was not sufficiently definite to enable him tc file a certificate thereof in the registry of deeds, or to create a lien on the land in his favor. Parker v. Anthony, 4 Gray, 289.
Walter Sanderson, in his petition, does not set forth a contract between himself and Taft & Gleason through their agent Henry; but alleges that Henry had a contract with Taft & Gleason. As this allegation is not sustained, he stands upon the same ground as Henry, through whom he seeks to charge the owners of the land. Exceptions sustained.